Citation Nr: 9911330	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  92-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for respiratory 
disease, currently evaluated as 60 percent disabling.

3.  Entitlement to a compensable evaluation for athlete's 
foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1990 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for bronchitis with 
residuals of pneumonia, athlete's foot, and residuals of an 
infection to the palate of the mouth.  Noncompensable 
evaluations were assigned to these disabilities.  The May 
1990 rating decision also denied claims of entitlement to 
service connection for pain at the back of the neck and on 
the side of the head, a positive TB tine test, and a sinus 
disorder, including sinusitis and vasomotor rhinitis.  This 
matter is also on appeal from a July 1990 rating decision, 
which denied a claim of entitlement to service connection for 
PTSD.

A July 1990 rating decision recognized that chronic 
obstructive pulmonary disease (COPD) was related to the 
appellant's bronchitis and residuals of pneumonia, and a 10 
percent evaluation was assigned for COPD, with bronchitis and 
residuals of pneumonia.  Although an increased evaluation was 
awarded the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a rating decision, issued subsequent to a notice of 
disagreement, which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

A May 1994 Board decision remanded the aforementioned issues 
to the VA Boise, Idaho, Regional Office (RO) for additional 
development, including special VA pulmonary, dermatology, 
otolaryngological, and psychiatric examinations.  The RO was 
also instructed to attempt to verify the appellant's alleged 
stressors relating to his claim for PTSD.  Furthermore, the 
RO was to adjudicate the appellant's Agent Orange claims in 
accordance with the regulations promulgated by VA in February 
1994 and properly develop and adjudicate the appellant's 
claims for asthma and an ulcerated pylorus.

A March 1996 RO decision denied again the appellant's claims.  
Subsequent rating decisions, dated in March 1996 and May 
1996, denied an increased evaluation for COPD, with 
bronchitis and residuals of pneumonia.  A May 13, 1996 rating 
decision granted service connection for sinusitis and, 
thereby, mooted the appeal of that issue.

In a July 1996 decision, the Board denied the appellant's 
claim for a compensable evaluation for residuals of an 
infection to the palate of the mouth and denied the 
appellant's claims of entitlement to service connection for 
pain at the back of the neck and on the sides of the head and 
for a positive TB tine test.  The Board referred to the RO 
the appellant's claim for a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities and his claim for an increased evaluation for 
sinusitis, based upon his disagreement with the original 10 
percent evaluation assigned in May 1996.

The Board remanded to the RO the appellant's claims of 
entitlement to service connection for PTSD, entitlement to an 
increased evaluation for COPD, with bronchitis and residuals 
of pneumonia, and entitlement to an increased evaluation for 
athlete's foot.  The RO was instructed to schedule the 
appellant for special VA special pulmonary and dermatological 
examinations and to issue a supplemental statement of the 
case with appropriate citations to the laws and regulations 
relating to entitlement to service connection for PTSD.

With regard to the appellant claims of entitlement to an 
increased evaluation for COPD, with bronchitis and residuals 
of pneumonia, and entitlement to service connection for PTSD, 
the requested development has been completed.

A November 1997 rating decision recognized that asthma was 
related to the appellant's COPD, bronchitis, and residuals of 
pneumonia; and a 60 percent evaluation was assigned for 
respiratory disease to include asthma, COPD, bronchitis and 
residuals of pneumonia.  Although an increased evaluation was 
awarded, a rating decision, issued subsequent to a notice of 
disagreement, which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Although the appellant had 
indicated previously that he was seeking only a 60 percent 
evaluation, in a December 1998 the appellant stated that he 
did not agree with the 60 percent evaluation.

The appellant's claims of entitlement to an increased 
evaluation for respiratory disease and entitlement to a 
compensable evaluation for athlete's foot will be addressed 
in the REMAND portion of this decision.

The appellant appeared at a hearing held at the RO on May 17, 
1991.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant has a current, clear medical diagnosis of 
PTSD.

3.  The appellant experienced in service stressors, which 
were substantially corroborated by credible supporting 
evidence.

4.  The appellant believed that he was suffering a life-
threatening illness in August 1971 and he was hospitalized in 
Yokosuka, Japan, with seriously wounded service members.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the appellant's claim for entitlement to 
service connection for PTSD, the appellant must meet 
initially his obligation of submitting evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, a veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, 7 Vet. App. 498.  For purposes of determining 
whether a claim is well grounded, the evidence submitted is 
generally presumed to be credible.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  The appellant has asserted 
noncombat related stressors due to a hospitalization in Japan 
during the Vietnam War, and several medical professionals 
have diagnosed him with PTSD as a result of these alleged 
stressors.  Presuming this evidence to be credible, the Board 
finds that the appellant has submitted a well-grounded claim 
of entitlement to service connection for PTSD.

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of the 
doubt where evidence of service incurrence is consistent with 
the circumstances of such service, notwithstanding the 
absence of an official record of in service incurrence.  See 
38 C.F.R. § 3.102 (1998).

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen, 10 Vet. App. 128.

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that a veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen, 10 Vet. App. 128; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1998).

Service medical records indicate that, from August 16, 1971 
to August 25, 1971, the appellant was hospitalized, in 
Yokosuka, Japan, for treatment of non-bacterial pneumonia of 
the right lower lobe.

In an April 1991 statement, John R. Holden stated that the 
appellant had served under him in the military.  He stated 
that, on August 12, 1971, the appellant became ill.  He 
recalled that the appellant developed a fever of 104 or 105 
degrees Fahrenheit, on August 16, 1971.  He added that a 
medivac took the appellant to Yokosuka combat hospital in 
Japan.  He recalled that after the appellant returned from 
the hospital he had been "very stressed about the wounded, 
dying, and suffering combat veterans he [had] encountered 
there."

At the May 1991 hearing, the appellant testified that he had 
been placed in a combat hospital, in Yokosuka, Japan, with 
wounded and dying service members.  The appellant stated that 
he recalled seeing body bags in the hallways and hearing 
screaming during the nights.  The appellant's representative 
at the hearing added that he had been medically evacuated 
from the Republic of Vietnam to the same hospital and that 
the appellant's recollection was "definitely the truth."  
He described the hospital as "not a pleasant place to be for 
anyone."

At a September 1995 VA PTSD examination, the appellant 
complained of feelings of anxiety, panic attacks with 
shortness of breath, sweating hands, and fear of dying.  He 
stated that the panic attacks were precipitated by seeing 
blood, traveling long distances, or being in hospitals.  He 
stated that in 1971 he developed respiratory arrest and was 
medivaced to an emergency room.  He stated that he was in and 
out of consciousness but that he could hear people talking 
about him possibly dying.  He stated that he was placed in an 
area with seriously injured Vietnam veterans and that he 
would hear frequently them calling for their mothers.  He 
stated also that he saw body bags laying on the beds.  He 
explained that that recollection made him feel very helpless.  
He said that he had nightmares about this experience at least 
three times per week.

The examiner diagnosed the appellant with PTSD and phobias.  
The examiner noted that the appellant's stressors were having 
a respiratory arrest, being placed in restraints in the 
combat hospital, and seeing people dying and seeing body 
bags.  Therefore, based on these medical diagnoses, the Board 
determines that the appellant currently has PTSD.

However, the inquiry does not end with a clear diagnosis 
because this only satisfies the first element required for 
service connection for PTSD, the stressors relied upon for 
the PTSD diagnoses must still be verified, and his PTSD must 
be related to a verified stressor.  As stated previously, 
stressors that can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen, 10 Vet. App. 128; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1998).

As noted previously, the appellant's alleged stressors were 
suffering a respiratory disorder and being treated in a 
hospital with combat veterans.  The appellant's service 
medical records document that he was hospitalized in August 
1971 in Yokosuka, Japan, for treatment of pneumonia.  The RO 
attempted without success to verify through the United States 
Naval Hospital in Yokosuka, Japan, that in August 1971 the 
appellant had been placed in a ward with combat-wounded 
service members.  Nevertheless, the testimony of the 
appellant's representative at the May 1991 hearing about his 
own experiences at that hospital in the Vietnam War era and 
the April 1991 statement by John Holden, regarding the 
appellant's statements to him in 1971, corroborate 
sufficiently the appellant's alleged stressors.

In light of the above evidence, the Board finds that it is 
reasonable that the appellant believed that he was suffering 
a life-threatening illness in August 1971 and that he was 
hospitalized in Yokosuka, Japan, with seriously wounded 
service members.  38 U.S.C.A. § 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102 (1998).  Accordingly, it would not be 
inconsistent with such circumstances for the appellant to 
have been subjected to experiences, which could reasonably be 
characterized as "stressors."

Having verified the appellant's asserted stressors, the 
inquiry must turn to whether or not a medical connection has 
been made between his verified stressors and his current 
diagnosis of PTSD.  The examiner at the September 1995 VA 
PTSD examination commented that the appellant had panic 
attacks related to his experiences during his hospitalization 
for pneumonia.  The examiner noted that the appellant had 
recurrent and distressing dreams of the event and 
psychological distress at the exposure of cues, such as blood 
and hospitals that symbolized or resemble the traumatic 
event.  The appellant related to the examiner that, prior to 
the examination, he had been unable to sleep for three 
nights.  The appellant's panic attacks and nightmares relate 
directly to his hospitalization in August 1971.  Further, the 
examiner acknowledged a medical connection between the 
verified stressors and the diagnosis of PTSD.  Accordingly, 
the appellant has presented a clear diagnosis of PTSD, 
certain verified stressors during service, and a medically 
acknowledged connection between his verified stressors and 
his PTSD diagnosis; therefore, because he has satisfied all 
of the requirements for a claim of entitlement to service 
connection for PTSD, his claim is granted.



ORDER

Service connection for PTSD is granted.


REMAND

1.  Respiratory disease

A December 1990 VA report of computed tomography [CT] scan of 
the chest showed findings suggestive of a left basilar 
granuloma, and serial follow-up evaluation with chest x-ray 
was recommended.  A March 1994 VA report of chest x-ray 
examination indicated no change in the appellant's chest 
since August 1991, with no active pulmonary pathology present 
and no evidence of metastatic disease.

At a December 1995 VA examination, the appellant complained 
of shortness of breath with exertion, a morning cough 
productive of 1/2 teaspoon or less of sputum.  His medications 
included Proventil(tm) and Vanceril(tm) inhalers and Vancenase(tm).  
The examiner noted that the appellant's lungs were clear to 
auscultation, without rales, rhonchi, wheezes, or rub and 
that the appellant had no cyanosis or edema involving the 
extremities.  The diagnosis was history of nontubercular 
diseases.

At an August 1997 VA examination, the appellant reported a 
history of asthma since service during the Vietnam era.  He 
reported that he would have dyspnea at rest, intermittently 
and quite severely.  Cyanosis was associated with only very 
severe attacks.

The examiner noted that a methacholine challenge test, which 
included a pulmonary function test with bronchodilator, was 
conducted and that the methacholine challenge test was 
positive.  The examiner added that the appellant responded to 
the inhaled bronchodilator.

The examiner noted that the appellant's asthma was severe and 
that, according to the appellant, he had attacks every 
twenty-four hours, especially at night.  Strong odors, 
vapors, or dust triggered the asthmatic attacks.  The 
examiner noted that there was a marked difference in the 
types of physical activity, which caused a reaction.  He 
noted that swimming was a good activity.  Walking and any 
increased generalized physical effort that caused increased 
breathing were worse.  Bicycling was slightly better.  
Running was the worst activity and it triggered asthma in 
approximately eight minutes.

The examiner diagnosed asthma, intermittent, moderate to 
severe, active.

In September 1997 Richard Felt, M.D., reviewed a methacholine 
challenge test.  A routine spirometry was performed and, 
thereafter, a saline challenge was administered.  Next, 
increasing concentrations from stage 1 through 3 of 
methacholine were administered.  Dr. Felt noted that at stage 
3 there was a 21% decline in forced expiratory volume in one 
second [FEV1], which was compatible with a positive exam.  
Albuterol was administered and the appellant returned to 
baseline spirometric measurements.

At a September 1997 VA examination, the appellant reported 
waking in the early morning hours with episodes of tightness 
in the chest and shortness of breath.

The examiner noted that a pulmonary function test including a 
methacholine challenge had been conducted recently by Dr. 
Felt.  The examiner noted that, following the pulmonary 
function test, the findings were essentially normal.  The 
appellant did not get any unusual response to the 
methacholine challenge or the saline response.  The response 
to the saline inhalation was normal with no significant loss 
of airflow.  The examiner added, however, that by the time 
the appellant had the third inhalation or the third dilution 
of methacholine, he had shown a 21% decrease in the FEV-1, 
which was compatible with underlying asthma.

The only findings on physical examination were some crackles 
of the chest on expiration and a cough after forced 
expiration.  No malignant process was present.  A chest x-ray 
examination showed no active disease or abnormalities.  The 
examiner noted that a recent methacholine challenge test was 
positive for hyperactive airway disease.

The examiner diagnosed asthma.

In written responses to questions from the appellant's 
spouse, the examiner noted that the appellant and his spouse 
reported that the appellant had asthma attacks on a daily 
basis; that dyspnea would be a factor in the appellant's life 
with only slight exertion; that the appellant's asthma was 
severe; that the appellant took medication daily for his 
asthma; that without his medication the appellant would have 
a severe asthma attack; that the appellant had reported that 
general air pollution caused problems; that physical activity 
by the appellant using his prosthesis would require greater 
physical effort on his part; that the appellant reported that 
any strong odor triggered his asthma; and that the appellant 
would continue to have shortness of breath due to asthma.

In a November 1997 statement, the VA examiner stated that the 
appellant had "moderate to severe asthma, although repeated 
pulmonary function tests done may be normal other than a 
methacholine challenge [which] may be markedly reactive."

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating; therefore, his claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).
 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (1998), and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
appellant's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

Recent regulatory changes have amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating respiratory diseases.  This amendment 
to the Schedule became effective October 7, 1996, during the 
pendency of this appeal.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  See 61 Fed. Reg. 46720 through 46722 (September 
5, 1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  The results of the pulmonary 
functions tests used in assigning a disability rating are 
those after bronchodilatation.  See 61 Fed. Reg. 46723 
(September 5, 1996).  These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

VA must apply the version of 38 C.F.R. § Part 4 that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the appellant's claim 
for an increased rating must be evaluated under both the pre-
October 7, 1996, criteria under VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the appellant, 
if indeed one is more favorable than the other.

The RO assigned a 60 percent disability evaluation for the 
appellant under the old criteria for bronchial asthma, which 
is the appellant's predominant disability.  See 38 C.F.R. 
§ 4.96 (A single rating will be assigned under the diagnostic 
code that reflects the predominant disability.).  Under 
Diagnostic Code 6602, a 60 percent rating is assigned for 
severe bronchial asthma manifested by frequent attacks (one 
or more attacks weekly) and marked dyspnea on exertion 
between attacks with only temporary relief by medication.  
More than light manual labor must be precluded.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).

Under the criteria in effect prior to October 7, 1996, a 100 
percent rating is allowed for pronounced bronchial asthma 
represented by asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

The new criteria provide a 100 percent rating for bronchial 
asthma with FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1998).

In a January 1999 statement, the appellant stated that the VA 
had prescribed corticosteroids to him for the treatment of 
his asthma.  He contended that the prescribed medications 
entitle him to a 100 percent disability evaluation under 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1998).  In order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a), recent medical records regarding the treatment of 
the appellant for asthma must be obtained.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).


2.  Athlete's foot

The Board instructed the RO in May 1994 and again in July 
1996 to schedule the appellant for a special VA dermatologic 
examination to evaluate the severity of the appellant's 
athlete's foot.  This has not yet been accomplished.

In the January 1999 Supplemental Statement of the Case, the 
RO indicated that the appellant had been offered the 
opportunity for a VA examination during an exacerbation of 
the appellant's athlete's foot but that no examination had 
been conducted.  Although the RO was correct in concluding 
that the appellant had been given sufficient opportunity to 
present himself for an examination during an exacerbation of 
his disability, the RO did not schedule the appellant for a 
VA examination.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for respiratory 
disease, including asthma, bronchitis, 
and COPD since September 1997.  After 
securing the necessary release, the RO 
should obtain these records.  Of 
particular interest are records of the 
medication prescribed to treat the 
appellant's respiratory disease.

2.  The appellant should be afforded a VA 
pulmonary examination.  A copy of this 
REMAND should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to determine whether the appellant's 
asthma requires daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.  The examiner is requested 
also to opine whether the appellant has 
pronounced bronchial asthma represented 
by asthmatic attacks very frequently with 
severe dyspnea on slight exertion between 
attacks and with marked loss of weight or 
other evidence of severe impairment of 
health.  A complete rationale for all 
conclusions should be provided.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for athlete's 
foot since December 1995.  After securing 
the necessary release, the RO should 
obtain these records.

4.  The appellant should be afforded a VA 
dermatology examination to evaluate the 
nature and severity of the appellant's 
service-connected athlete's foot.  The 
examiner is requested to express a 
medical opinion as to the degree of 
functional impairment attributable to the 
appellant's service-connected athlete's 
foot.  The examiner's report should 
include a complete rationale for all 
conclusions reached.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner for review 
prior to the examination.

5.  The RO should make a determination as 
to the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1998) to the appellant's 
claim for a compensable evaluation for 
athlete's foot.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

